                  Case 19-10655-JKO        Doc 87    Filed 08/20/19      Page 1 of 2




    ORDERED in the Southern District of Florida on August 20, 2019.




                                                        John K. Olson, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division
                                    www.flsb.uscourts.gov

   In re:
                                                              CASE NO. 19-10655-JKO
   CONSUMER ADVOCACY CENTER, INC.,
                                                              Chapter 11
                     Debtor.
   ________________________________________/

       ORDER GRANTING APPLICATION FOR APPROVAL OF EMPLOYMENT OF
       GLENN D. MOSES, ESQ. AND THE LAW FIRM OF GENOVESE JOBLOVE &
           BATTISTA P.A., AS COUNSEL FOR THE CHAPTER 11 TRUSTEE

            THIS CAUSE came before the Court on August 19, 2019 at 10:30 a.m. upon the

   Application for Approval of Employment of Glenn D. Moses, Esq. and the law firm of Genovese

   Joblove & Battista P.A., as Counsel for the Chapter 11 Trustee Nunc Pro Tunc to August 02,

   2019 (the “Application”) [ECF No. 76] filed by Sonya S. Slott, as Chapter 11 Trustee (the

   “Trustee”) for Consumer Advocacy Center, Inc. (the “Debtor”) pursuant to 11 U.S.C. § 327(a).

   The Court, having considered the Application and the accompanying Affidavit of Glenn D.

   Moses, Esq., on Behalf of Genovese Joblove & Battista, P.A., as Proposed General Counsel for

   the Trustee (the “Moses Affidavit”), and it appearing to the Court based upon the representations
               Case 19-10655-JKO             Doc 87     Filed 08/20/19   Page 2 of 2




made in the Application and the Moses Affidavit that said attorneys neither represent nor hold

any interest adverse to the Debtor or the Debtor’s estate, that they are disinterested persons as

that term is defined under Section 101(14) of the Bankruptcy Code, that Applicant’s employment

is necessary and in the best interests of the Debtor’s Estate, it is

        ORDERED as follows:

        1.      The Application is GRANTED.

        2.      Pursuant to Section 327(a) of the Bankruptcy Code, the Trustee is authorized to

employ and retain Glenn D. Moses, Esq. and the law firm of Genovese Joblove & Battista P.A.

as her counsel, nunc pro tunc to August 02, 2019, when services where first rendered, to perform

the services set forth in the Application.

        3.      Genovese Joblove & Battista P.A. shall be compensated and paid pursuant to the

terms of the Application and consistent with the requirements of 11 U.S.C. §§ 327, 330 and 331

and applicable Bankruptcy Rules and Local Rules of this Court.

                                                  ###


Submitted by:
Glenn D. Moses, Esq.
Genovese Joblove & Battista, P.A.
Attorneys for Sonya S. Slott, Chapter 11 Trustee
100 Southeast Second Street, 44th Floor
Miami, Florida 33131
Telephone: 305.349.2300
Facsimile: 305.349.2310

Copy to:
Glenn D. Moses, Esq.
[Attorney Moses shall forward a conformed copy of this Order to all interested parties.]




                                                   2
